DETAILED ACTION
This Office action is in reply to correspondence filed 9 September 2021 in regard to application no. 16/894,719.  Claims 1-20 are pending, of which claims 17-20 have been withdrawn from consideration.  Claims 1-16 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-16, in the reply filed on 9 September 2021 is acknowledged.

Claim Interpretation
The applicant repeatedly uses the term “touch event” in the claims.  Per the specification, ¶50, a “touch event” may be “an interaction with an advertisement” which includes “viewing”, “clicking”, “opening” or “sharing” an advertisement.  These are not presented so as to be limiting but are simply examples.  So the Examiner will interpret “touch event”, in light of the specification, applying the broadest reasonable interpretation, as any kind of interaction of a person with an advertisement.
The claims also repeatedly include the word “attribution”.  The applicant does not define or limit the term in any way.  Random House Kemerman Webster’s College Dictionary defines it as “something ascribed; an attribute”, or to use a common synonym, a “characteristic” or “feature”. So the Examiner will interpret “attribution” to mean either of “characteristic” or “feature”.
The claims also repeatedly include the word “channel”.  The applicant has used the term in a starkly broad fashion, e.g. at ¶22: “A channel, such as a social media platform, television station, podcast, website, etc., may air an advertisement”. From the use of “etc.”, this would encompass any and all means of communication which are in any way capable of airing an advertisement.  The word “air” is normally applied to radio, television and electronic communication; National Geographic magazine publishes advertisements but does not “air” them.  So the Examiner will interpret “channel” as any communication means that uses electronic communication and/or radio waves and which is capable of distributing an advertisement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-8 are each directed to a method (process) and claims 9-16 are each directed to a system (machine).  The claim(s) recite(s) receiving data relating to conversions over two different forms of presenting advertisements, receiving user input related to each, determining attributions based on all of this, and determining and displaying an “item conversion strategy”, which is a strategy to increase advertisement-driven sales (which is what “conversion” means in the relevant context). 
The claims therefore recite advertising, marketing or sales activities or behaviors, which are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Further, they are all steps that, in the absence of computers, could be performed mentally by observation and/or consulting paper records.  Advertisers used to routinely insert advertisements in magazines and newspapers which invited the public to respond in a way that would tell the advertiser where the advertisement had been seen.  For example, an advertisement in the New York Times might implore a purchaser to write in an order for a product “using code NYT”; the same advertisement in National Geographic magazine would be identical but would say to use code NG.  In many cases the required code was printed on a return card supplied with the periodical.
With such data, or for example observing people watching advertisements presented in different audio-visual media in a typical A/B test, advertisers and marketers would determine, in their minds, a strategy to increase sales, and could communicate this verbally or in writing, or both.  None of this would present any difficulty, and in the first (magazine) example required no technology at all except paper publications, and in neither case would it require a computer.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above, which does not go beyond using a generic computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate information about responses to advertisements, attributions and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “using the processor of the computing device” is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 9, which has the most, includes a processor and memory storing instructions.  These elements are recited at a high degree of generality and the applicant makes it clear, ¶48, that the specifics of the computer itself are not of particular importance.  Further, ¶80, it is explicit that a “general-purpose computer” will suffice.
The computer only performs generic computer functions of receiving, manipulating, storing and displaying data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 5, 8, 10, 12, 13 and 16 are simply further descriptive of the type of information being manipulated; claims 3 and 11 limit the channels but not the claimed method or system; claims 6, 7, 14 and 15 simply recite further abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi et al. (U.S. Patent No. 10,380,650, published 31 January 2019) in view of Collins et al. (U.S. Publication No. 2008/0249855).

In-line citations are to Hamedi.
With regard to Claim 1:
Hamedi teaches: A computer-implemented method comprising:
receiving, using a processor of a computing device, [Col. 5, line 32; “processor of a computing device”] first channel data associated with a first channel [Col. 2, lines 57-58; “preference information” is “received from a user associated with the candidate content item” which may be delivered, Col. 3, lines 11-12, via a “GUI” within a “web browser”] and second channel data associated with a second channel; [Col. 38, lines 1-3; information about a campaign conducted by “text message” is obtained]
determining, using the processor of the computing device, first conversion data for the first channel using the first channel data; [Col. 5, line 66 to Col. 6, line 1; the system makes a determination based on a response to a website]
determining, using the processor of the computing device, second conversion data for the second channel using the second channel data; [Col. 38, lines 1-3; a “100% response rate” was achieved]
receiving a first touch event associated with a user profile, the first touch event being associated with the first channel; [Col. 25, line 66 to Col. 26, line 2; a potential customer may “visit a website, click on a paid advertisement, follow a corporate Twitter™ handle, or engage in any other behavior on a digital or social medium specified as an action of interest by the user”]
receiving a second touch event associated with the user profile, [Col. 37, lines 35-40; the same potential customer may have a known social media account and a known text messaging account] the second touch event being associated with the second channel; [Col. 38, lines 1-3; the targeted user was among the 100% who responded to the text message]
determining, using the processor of the computing device, a first attribution for the first channel using the first touch event and the first channel data; [Col. 99, lines 42, 56-59; for a campaign on “social media”, “the system 1000 may examine a competitor or competitor set of advertising creative performance (e.g., the response rates to a competing coffee seller's last two advertising campaigns on a particular platform”]
determining, using the processor of the computing device, a second attribution for the second channel using the second touch event and the second channel data; [Col. 38, lines 1-3; the 100% response rate reads on the claimed attribution]
determining, using the processor of the computing device, an item conversion strategy using the first attribution for the first channel and the second attribution for the second channel… [Col. 36, lines 6-8; “integrate intelligence generated and provided by this system into other cross-channel advertising strategies and initiatives”] 

Hamedi does not explicitly teach presenting, using a display of the computing device, the item conversion strategy, but it is known in the art.  Collins teaches a system for generating ad creatives [title] in which a “display” will allow an advertiser to “view reports” about “advertisement campaign information”. [0028] The campaign information may include “ad campaign strategies, such as increasing number of conversions from displayed ads”. [0080] Collins and Hamedi are analogous art as each is directed to electronic means for improving advertising conversions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Collins with that of Hamedi in order to provide the results of a computation to the user who may want to see it, as taught by Collins; further, it is simply a substitution of one known part for another with predictable results, simply displaying a strategy as in Collins rather than the information communicated by Hamedi; the substitution produces no new and unexpected result.

With regard to Claim 2:
The computer-implemented method of claim 1, wherein the first channel data includes one or more of an effectiveness of the first channel and a time to convert of the first channel and the second channel data includes one or more of an effectiveness of the second channel and a time to convert of the second channel. [Hamedi as cited above in regard to claim 1; both metrics were measures of effectiveness; Hamedi further includes, e.g. Col. 38, line 7, a time-to-conversion metric: target contacts were fifty times more likely to start a new conversation with the advertiser “within the next 14 days”]

With regard to Claim 3:
The computer-implemented method of claim 1, wherein the first channel and the second channel are one or more of a social media platform, a television station, a podcast, a website, and a mobile application. [Hamedi, as cited above in regard to claim 1; the social media web presence reads on either of a social media platform or a website; whatever someone uses to view the text message reads on a mobile application]

With regard to Claim 4:
The computer-implemented method of claim 1, wherein the first touch event and the second touch event are one or more of viewing an advertisement, clicking a selectable link to view an advertisement, sharing a link with other computing devices, registering a profile on an application, and selecting a product listing. [Col. 40, line 31; “a single mouse click”; Col. 97, line 42; “Time viewing advertisement” is measured, as well as line 39; “Shares”]

With regard to Claim 5:
The computer-implemented method of claim 1, wherein the first attribution is a first portion of a conversion credit assigned to the first channel based on the first touch event and the first channel data and the second attribution is a second portion of a conversion credit assigned to the second channel based on the second touch event and the second channel data.

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret a datum, and which imparts neither structure nor functionality to either the claimed process or any device which may be implementing it.  Second, assuming the data are numeric, any number is a portion of any other number; this is an inherent property of non-zero numbers.

With regard to Claim 6:
The computer-implemented method of claim 1, further comprising:
determining a probability of conversion based on the first touch event, the second touch event, the first conversion data, and the second conversion data. [Col. 94, lines 19-22; “the system 1000 may generate letter scores of A-F for a content item, with a score of “A” corresponding to the highest probability of the content item performing well”; the content item was chosen based on the strategy developed from the claimed data, as cited above in regard to claim 1]

With regard to Claim 9:
Hamedi teaches: A system comprising:
a processor, [Col. 5, line 32; “processor of a computing device”] and
a memory storing instructions that, when executed, cause the system [Col. 113, lines 52-59; “any of the operations described herein can be implemented at least in part as computer-readable instructions stored on a computer-readable medium or memory. Upon execution of the computer-readable instructions by a processor, the computer-readable instructions can cause a computing device to perform the operations”] to:
receive first channel data associated with a first channel [Col. 2, lines 57-58; “preference information” is “received from a user associated with the candidate content item” which may be delivered, Col. 3, lines 11-12, via a “GUI” within a “web browser”] and second channel data associated with a second channel; [Col. 38, lines 1-3; information about a campaign conducted by “text message” is obtained]
determine first conversion data for the first channel using the first channel data; [Col. 5, line 66 to Col. 6, line 1; the system makes a determination based on a response to a website]
determine second conversion data for the second channel using the second channel data; [Col. 38, lines 1-3; a “100% response rate” was achieved]
receive a first touch event associated with a user profile, the first touch event being associated with the first channel; [Col. 25, line 66 to Col. 26, line 2; a potential customer may “visit a website, click on a paid advertisement, follow a corporate Twitter™ handle, or engage in any other behavior on a digital or social medium specified as an action of interest by the user”]
receive a second touch event associated with the user profile, [Col. 37, lines 35-40; the same potential customer may have a known social media account and a known text messaging account] the second touch event being associated with the second channel; [Col. 38, lines 1-3; the targeted user was among the 100% who responded to the text message]
determine a first attribution for the first channel using the first touch event and the first channel data; [Col. 99, lines 42, 56-59; for a campaign on “social media”, “the system 1000 may examine a competitor or competitor set of advertising creative performance (e.g., the response rates to a competing coffee seller's last two advertising campaigns on a particular platform”]
determine a second attribution for the second channel using the second touch event and the second channel data; [Col. 38, lines 1-3; the 100% response rate reads on the claimed attribution]
determine an item conversion strategy using the first attribution for the first channel and the second attribution for the second channel… [Col. 36, lines 6-8; “integrate intelligence generated and provided by this system into other cross-channel advertising strategies and initiatives”] 

Hamedi does not explicitly teach present the item conversion strategy, but it is known in the art.  Collins teaches a system for generating ad creatives [title] in which a “display” will allow an advertiser to “view reports” about “advertisement campaign information”. [0028] The campaign information may include “ad campaign strategies, such as increasing number of conversions from displayed ads”. [0080] Collins and Hamedi are analogous art as each is directed to electronic means for improving advertising conversions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Collins with that of Hamedi in order to provide the results of a computation to the user who may want to see it, as taught by Collins; further, it is simply a substitution of one known part for another with predictable results, simply displaying a strategy as in Collins rather than the information communicated by Hamedi; the substitution produces no new and unexpected result.

With regard to Claim 10:
The system of claim 9, wherein the first channel data includes one or more of an effectiveness of the first channel and a time to convert of the first channel and the second channel data includes one or more of an effectiveness of the second channel and a time to convert of the second channel. [Hamedi as cited above in regard to claim 9; both metrics were measures of effectiveness; Hamedi further includes, e.g. Col. 38, line 7, a time-to-conversion metric: target contacts were fifty times more likely to start a new conversation with the advertiser “within the next 14 days”]

With regard to Claim 11:
The system of claim 9, wherein the first channel and the second channel are one or more of a social media platform, a television station, a podcast, a website, and a mobile application. [Hamedi, as cited above in regard to claim 1; the social media web presence reads on either of a social media platform or a website; whatever someone uses to view the text message reads on a mobile application]

This claim is not patentably distinct from claim 9, as neither the first nor the second channel are within the scope of the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The system of claim 9, wherein the first touch event and the second touch event are one or more of viewing an advertisement, clicking a selectable link to view an advertisement, sharing a link with other computing devices, registering a profile on an application, and selecting a product listing. [Col. 40, line 31; “a single mouse click”; Col. 97, line 42; “Time viewing advertisement” is measured, as well as line 39; “Shares”]

With regard to Claim 13:
The system of claim 9, wherein the first attribution is a first portion of a conversion credit assigned to the first channel based on the first touch event and the first channel data and the second attribution is a second portion of a conversion credit assigned to the second channel based on the second touch event and the second channel data.

This claim is not patentably distinct from claim 9.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret a datum, and which imparts neither structure nor functionality to either the claimed system or the process it performs.  Second, assuming the data are numeric, any number is a portion of any other number; this is an inherent property of non-zero numbers.

With regard to Claim 14:
The system of claim 9, wherein the memory further stores instructions that, when executed, cause the system to:
determine a probability of conversion based on the first touch event, the second touch event, the first conversion data, and the second conversion data. [Col. 94, lines 19-22; “the system 1000 may generate letter scores of A-F for a content item, with a score of “A” corresponding to the highest probability of the content item performing well”; the content item was chosen based on the strategy developed from the claimed data, as cited above in regard to claim 1]

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi et al. in view of Collins et al. further in view of Haas et al. (U.S. Publication No. 2019/0340700, filed 30 April 2019).

Claims 7 and 15 are similar so are analyzed together.
With regard to Claim 7:
The computer-implemented method of claim 6, further comprising:
determining, using the processor of the computing device, a future touch event associated with a third channel based on the probability of conversion and historical conversion data; and
sending a selectable link to a computing device associated with the user profile, the selectable link including an embedded link that triggers the future touch event on the third channel when selected.

With regard to Claim 15:
The system of claim 14, wherein the memory further stores instructions that, when executed, cause the system to:
determine a future touch event associated with a third channel based on the probability of conversion and historical conversion data; and
send a selectable link to a computing device associated with the user profile, the 
selectable link including an embedded link that triggers the future touch event on the third channel when selected.

Hamedi and Collins teach the method of claim 6 and system of claim 14, including making predictions about performance of advertising, [e.g. Col. 95, lines 21-26] but do not explicitly teach providing a selectable link to trigger a future touch event, but it is known in the art.  Haas teaches a system for generating shareable user interfaces based on purchase history. [title] It uses the history to “predict future purchases of a user”, [0012] and provides a “link to a webpage associated with an item” so that the user “may access” the item “for purchase”. [0013] This includes displaying the items. [e.g. Sheet 1, Fig. 1; the items shown in the blow-up of user device 106’s interface 102] Haas and Hamedi are analogous art as each is directed to electronic means for providing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Haas with that of Hamedi and Collins in order to provide an easy way for someone to buy an advertised item, as taught by Haas; further, it is simply a combination of known parts with predictable results, simply performing Haas’ step after the others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 8:
The computer-implemented method of claim 7, wherein the probability of conversion is related to a purchase of item depicted in one or more of the first touch event, the second touch event, and the future touch event. [Haas, Sheet 1, Fig. 1, as cited above in regard to claim 7]

With regard to Claim 16:
The system of claim 15, wherein the probability of conversion is related to a purchase of an item depicted in one or more of the first touch event, the second touch event, and the third touch event. [Haas, Sheet 1, Fig. 1, as cited above in regard to claim 15]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694